United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2046
                        ___________________________

              Robert Sommerfeld; James Kawamoto; Gregory Benak

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

                                     Adesta, LLC

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                            Submitted: March 17, 2021
                              Filed: June 24, 2021
                                 ____________

Before SHEPHERD, ERICKSON, and KOBES, Circuit Judges.
                         ____________

ERICKSON, Circuit Judge.

       Adesta, LLC (“New Adesta”) initiated an arbitration against the guarantors of
certain indemnification obligations. Three of the guarantors, Robert Sommerfeld,
James Kawamoto, and Gregory Benak (collectively, “Plaintiffs”), brought an action
in Nebraska state court seeking a declaration that New Adesta’s arbitral claims were
released and discharged in a settlement agreement. New Adesta removed the case to
federal court and moved to compel arbitration and dismiss Plaintiffs’ case. The
district court1 granted New Adesta’s motion in its entirety. We affirm.

I.    BACKGROUND

       Plaintiffs were executives and prime shareholders of a company that sold
Adesta, LLC (“Old Adesta”).2 The purchase agreement (“Purchase Agreement”)
executed in 2009 contains three provisions relevant to this appeal. One provision
provides that Plaintiffs would indemnify the purchaser (and personally guarantee the
indemnification obligation) for any liability arising out of work Old Adesta had done
for the New York State Thruway Authority (“NYSTA”). The other provisions pertain
to arbitration and include: (1) a general clause incorporating the Commercial
Arbitration Rules of the American Arbitration Association and providing that “[a]ny
dispute, controversy or claim arising out of or relating to any Purchase Document or
the performance by the Parties . . . shall be settled by binding arbitration held in
Chicago, Illinois,” and (2) a specific clause allowing the purchaser to initiate an
arbitration if the NYSTA indemnification obligations are not satisfied.

       Following the sale, Plaintiffs continued to work for Old Adesta. Between 2014
and 2015, a number of Old Adesta executives, including Kawamoto and Benak, left
to start their own venture. Old Adesta brought a state action in Nebraska and a
federal action in the Northern District of Illinois. Relevant to this appeal, Old Adesta
alleged that Kawamoto and Benak breached their restrictive covenants and



      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
      2
      Old Adesta’s name has changed a couple of times. We refer to this entity as
“Old Adesta” regardless of whether the entity’s name was Adesta, LLC; G4S
Technology, LLC; or G4S Secure Integration LLC.

                                          -2-
misappropriated trade secrets related to their new venture. Neither action included
claims related to the NYSTA obligations.

       In 2017, the parties to the Nebraska and Illinois actions, as well as certain third
parties including Sommerfeld, entered into a Release and Settlement Agreement
(“Settlement Agreement”) that purported to resolve the disputes that formed the basis
of those actions. The Settlement Agreement does not mention any NYSTA claims
or indemnification obligations.

       On September 30, 2019, New Adesta (formed in 2017 and wholly owned by
Old Adesta) filed a demand for arbitration, alleging that Plaintiffs, while employed
as executives at Old Adesta, oversaw repair work for the NYSTA project. New
Adesta further alleged that it later learned the work had been improperly performed,
giving rise to claims for indemnification. Shortly after New Adesta initiated the
arbitration, Plaintiffs filed this action in Nebraska state court, seeking a declaration
that the claims asserted by New Adesta in the arbitration proceeding were released
by the Settlement Agreement. New Adesta removed the case to federal court and
successfully moved to compel arbitration and dismiss the action. Plaintiffs appeal.

II.   DISCUSSION

       The narrow issue before us is a “gateway” question of whether a valid
agreement to arbitrate exists. See Henry Schein, Inc. v. Archer & White Sales, Inc.,
586 U.S. ___, 139 S. Ct. 524, 530 (2019) (explaining that “before referring a dispute
to an arbitrator, the court determines whether a valid arbitration agreement exists”).
We review a district court’s grant of a motion to compel arbitration de novo.
Donaldson Co. v. Burroughs Diesel, Inc., 581 F.3d 726, 730 (8th Cir. 2009). The
arbitrability of a claim turns on “(1) whether the parties entered a valid arbitration
agreement, and, (2) if so, whether the parties’ particular dispute falls within the scope
of the arbitration agreement.” Parm v. Bluestem Brands, Inc., 898 F.3d 869, 873 (8th
Cir. 2018) (cleaned up).

                                           -3-
        It is indisputable that the Purchase Agreement contains arbitration clauses.
Vigorously disputed, however, is whether the Settlement Agreement that resolved
litigation on certain claims abrogated the arbitration clauses, and/or whether New
Adesta’s arbitral claims fall within the scope of those clauses.

       While we agree that a district court should generally avoid weighing the merits
of a dispute, see AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643,
649 (1986), Plaintiffs, here, invited the district court to peek at the merits when they
incorporated merits issues into their arguments as to why there was no valid
agreement to arbitrate. In particular, Plaintiffs argued that the NYSTA claims are not
subject to arbitration because the Settlement Agreement released the NYSTA claims,
and claims released in a settlement agreement are not subject to arbitration. Plaintiffs
may not now claim error when the court considered exactly what they asked it to
consider.3

       Generally, the Settlement Agreement released claims alleged in two other
actions. Because a release of claims is different than an abrogation of contractual
terms, In re American Express Financial Advisors Securities Litigation, 672 F.3d 113
(2d Cir. 2011) (“American Express”), is inapposite. In American Express, the Second
Circuit found that the language in the settlement agreement did more than merely
release certain disputed claims; instead, it “revoked Ameriprise’s consent to arbitrate
certain claims.” Id. at 131. Put another way, the language abrogated certain terms
of the prior agreement, including the arbitration clause (with respect to certain
claims). This is not the situation here. The underlying issue, indemnification for the
NYSTA work, is not a matter that was addressed in the Settlement Agreement, the
Nebraska action, or the Illinois action. The Settlement Agreement does not mention,


      3
        The district court made clear that its analysis was limited when it noted that
resolution of whether the claims have been released is an affirmative defense to the
plaintiffs’ obligations as guarantors under the Purchase Agreement and would be an
issue for the arbitrator to decide.
                                          -4-
let alone terminate, the Purchase Agreement or its arbitration clauses. Nor does it
mention the NYSTA obligations or indemnification. Unlike in American Express,
there is simply no obvious abrogation of the arbitration clauses.

       Likewise, the Settlement Agreement’s merger clause does not render the
Purchase Agreement’s arbitration clauses inoperable to adjudicate the NYSTA
claims. “A binding completely integrated agreement discharges prior agreements to
the extent that they are within its scope.” Restatement (Second) of Contracts § 213(2)
(Am. L. Inst. 1981).4 Disputes as to NYSTA obligations fall entirely outside the
scope of the Settlement Agreement. The Settlement Agreement provides for the
payment of certain financial consideration in exchange for the dismissal of the
Nebraska and Illinois actions and released claims “arising out of or in connection
with” those asserted in the two lawsuits. It also includes certain restrictive covenants
(related to the restrictive covenants that were allegedly breached giving rise to the
two actions) and provides for the return or destruction of the allegedly
misappropriated trade secrets. The Settlement Agreement simply does not cover
other claims or subject matters. Plaintiff’s merger argument is unavailing.

        Lastly, Plaintiffs object to dismissal of the action. We review a decision to
dismiss for an abuse of discretion. Green v. SuperShuttle Int’l, Inc., 653 F.3d 766,
769 (8th Cir. 2011). While the Federal Arbitration Act “generally requires a federal
district court to stay an action pending an arbitration, rather than to dismiss it[,] . . .
district courts may, in their discretion, dismiss an action rather than stay it where it
is clear the entire controversy between the parties will be resolved by arbitration.”
Id. at 769–70 (citations omitted). The district court did not abuse its discretion when
it fully adjudicated the only claim for relief sought by Plaintiffs.




       4
      Nebraska law governs the interpretation of the Settlement Agreement under
the choice-of-law provision. Nebraska follows the Restatement (Second) of
Contracts. See, e.g., Rowe v. Allely, 507 N.W.2d 293, 296 (Neb. 1993).
                                           -5-
III.   CONCLUSION

       For the foregoing reasons, the Settlement Agreement neither abrogated,
modified, nor terminated the arbitration clauses set forth in the Purchase Agreement.
The parties have a valid agreement to arbitrate the claims at issue, which fall within
the scope of the arbitration clauses. Resolution of claims of release and satisfaction
are affirmative defenses to the duty to indemnify, which we leave to the arbitrator to
decide.
                        ______________________________




                                         -6-